EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark P. Crockett on 3/11/2021.

The application has been amended as follows: 
Cancel claims 8-17. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 as amended is directed to a blow-molded stiffening rib structure that is integrally formed in the bottom surface of a blow-molded tabletop. The rib structure includes three tall portions and two short portions interspersed between the tall portions. Between each short portion and adjacent tall portions are sloped portions having heights that gradually slope from the heights of the short portions to the heights of the tall portions. The heights of the short portions are less than the heights of the tall portions, and the widths of the short portions are greater than the widths of the tall portions.


One skilled in the art would understand that uniform air distribution along the length of the blow-molded structure during the blow molding process is critical in attaining uniform material thickness in the outer walls of the structure. One skilled in the art would understand that a manifold of uniform height along its length would provide for a more uniform dispersal of air within the molded part than would a manifold that has an undulating height along its length. It is well understood that the rate of air flow in the high portions would tend to be different from the rate of air flow in the short portions.
If the manifold described by Stanford is modified to have an undulating height, then it would not uniformly disperse air down the length of the table top, which is a stated purpose of the manifold. If references taken in combination would produce a modified device that is inoperative for its intended purpose, the Federal Circuit has held that such references teach away from the combination and thus cannot serve as predicates for a prima facie case of obviousness. 
Furthermore, the Office Action cites Machande to provide a molded reinforcement structure having a width that varies along its length, which is not described in Stanford, Taeye, or VanNimwegen.


Accordingly, claims 1 is patentably define over Stanford in view of Taeye, VanNimwegen, and Machande. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG GUO/Examiner, Art Unit 1783                                                                                                                                                                                                        
/SAMIR SHAH/Primary Examiner, Art Unit 1787